 In the Matter of HYATT BEARINGS DIvISIoN,.GENERAL MOTORSCORPORATIONandHYATTEMPLOYEES ASSOCIATION, INC.Case No. R-1.336.-Decided August 10, 1939Roller Bearings Manufacturing Industry-Investigation of .Representatives:controversy concerning representation of employees:employer agreeable torecognizing petitioning union only for its signed members-UnitAppropriate forCollective Bargaining:all hourly paid employees including student employees-Election OrderedMr. Martin I. RoseandMrs. H.D. Shea,for the Board.Mr. George D. BrooksandMr. John Thomas Smith,of New YorkCity, for the Company.Mr. David Sarboneof Newark,N. J.; for the Association.Mr. David Clydesdale,of Newark,N. J., for the I. A. M.Mr. Benjamin Rubenstein,.of New York City,.for. the.A. F. of L.-U. A. W.Liebman, Robbins, Pressman & Leider,byMr. Harold Cammer,ofNew York City, for the C. I. O.-U. A. W.Mr. Theodore W. Kheel,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THECASEOn October 31, 1938, Hyatt Employees Association, Inc., hereincalled the Association, filed with the Regional Director for the SecondRegion (New York City) a petition alleging that a question affecting.commercehad arisen concerning, the representation Of employees ofthe Hyatt Bearings Division of General Motors Corporation, Harri-son, New Jersey, herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section9 (c) of the National Labor Relations Act, 49 Stat. 449, herein calledthe Act.On February 9, 1939, the National-Labor Relations Board,and Article III, Section 3, of National .Labor Relations Board Rulesand Regulations-Series. 1, as amended, ordered-:an investigation andauthorized the Regional .Director to- conduct it and to provide for an.appropriate hearing upon due notice.14 N. L.R. B., No. 32.441 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn February 27, 1939, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theAssociation, upon International Association of Machinists, Lodge 340,affiliated with the American Federation of Labor, herein called theI.A. M., and upon International Union, United Automobile Workersof America, herein called the U. A. W., labor organizations claimingto represent employees directly affected by the investigation.Pur-suant to the notice, a hearing was held on March 20, 22, and 31, andApril 3, 1939, at New York City, before Mapes Davidson, the TrialExaminer duly designated by the Board. The Board, the Company,the Association, and the I. A. M. were represented by counsel andparticipated in the hearing.The group of the U. A. W. affiliatedwith the American Federation of Labor, herein called the A. F. of L.-U. A. W., appeared by counsel on March 31, 1939, and announcedthat it would file a charge alleging that the Company had violatedSection 8 (2) of the Act in its relations with the Association andrequested that the hearing be adjourned.The Trial Examiner deniedhis request and his ruling is hereby affirmed.The A. F. of L.-U. A. W. filed its charge on April 4, 1939. On June 29, 1939, thecharge was dismissed by the Regional Director.Except to the extentstated above the A. F. of L.-U. A. W. took no part in the proceeding.On the last day of the hearing, a group of the U. A. W., affiliated withthe Congress of Industrial Organizations, herein called the C. I. 0.-U. A. W., appeared by counsel solely for the purpose of stating itsintention to file a charge alleging a violation of Section 8 (2) of theAct.No charge, however, was filed by the C. I. O.-U. A. W. Fullopportunity to be heard, to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During the course of the hearing, the Trial Examiner made severalrulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the followingFINDINGS OF FAOTI.THE BUSINESS OF THE COMPANYHyatt Bearings Division is an unincorporated division of GeneralMotors Corporation, a Delaware corporation with principal officesand places of business in New York City and Detroit, Michigan.Hyatt Bearings' Division is located at Harrison, New Jersey. It isengaged in the manufacture and processing of roller bearings and HYATT BEARINGS DIVISION, GENERAL MOTORS CORPORATION 443similar products.From July 1, 1938, to January 1, 1939, raw ma-terials amounting in value to $566,426.00 were shipped to it fromplaces outside the State of New Jersey. This constituted 99 per centof all raw materials used.During the same period, it shipped finishedproducts amounting in value to $5,311,800.00 to places outside theState of New Jersey. This constituted at least 991/2 per cent of thegross volume of all sales by the Hyatt Bearings Division.H. THE ORGANIZATIONS INVOLVEDHyatt Employees Association, Inc., is a labor organization admit-ting to membership all hourly employees of the Hyatt BearingsDivision of the Company, excluding employees connected with orrepresenting the management.InternationalAssociation ofMachinists, Lodge 340, is a labororganization affiliated with the American Federation of Labor, ad-mitting to membership all hourly employees of the Company.InternationalUnion,United AutomobileWorkers of America,affiliated with the American Federation of Labor, and InternationalUnion, United Automobile Workers of America, affiliated with theCongress of Industrial Organizations, are labor organizations.They tendered no proof with respect to their rules governing eligi-bility to membership.III.THE QUESTION CONCERNING REPRESENTATIONA committee of the Association met with representatives of theCompany in the early part of August 1938, and on several. occasionsduring the ensuing 6 weeks.Among other* things, the Union re-quested the Company to recognize it as the exclusive representativeof all the hourly employees.The Company denied this request al-though it expressed its willingness to recognize the Association as therepresentative of its signed members.We find that a question has arisen concerning representation ofemployees of the Company.IV. THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce. 444DECISIONSOF NATIONAL LABOR RELATIONS BOARDV. TAE APPROPRIATE UNIT-The Association, the I. A. M., and the Company agreed that allhourly paid employees of the Company constitute an appropriateunit.Neither group of the U. A. W. expressed any view on thissubject.The Company, however, would exclude from the unit ap-proximately 50 apprentices whom it considers students and not em-ployees.While the Association did not state for the record itsposition with respect to these apprentices, the I. A. M. maintainedthat they should be included within the unit.These apprentices are employed under the following circumstances :As openings become available, the Company selects boys whose aver-age age is from 18 to 20, to enroll in its training school.By con-tract with their parents, the boys undertake to work for 7,200 hoursover a period of 3 calendar years.A section of the plant is set asidefor their class rooms and machine shop. They have special in-structors under whom they work in the regular production depart-ments of the Company. Such work occupies about - of their time.In addition, they are -taught mathematics, junior engineering, andallied subjects.A formal graduation follows the completion of thecourse at which time the apprentices are awarded $150. If they sodesire, they may continue with the Company.Approximately 57per cent do continue as employees.While in training, apprentices work part of the time in the regularproduction -departments of the Company.They are thus broughtinto close alliance with other hourly employees.'As stated above,the I. A. M. desires to have these apprentices included within theappropriate unit.In light of this request and the circumstances oftheir work, we will include them.We find that all hourly paid employees of the Company, includingapprentices, constitute a unit appropriate for the purposes of collec-tive bargaining and that said unit will insure to employees of theCompany the full benefit of their right to self-organization and tocollective bargaining, and otherwise effectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESNeither the Association nor the I. A. M. introduced into evidenceany proof of representation and both requested that an election beheld in order to settle the question concerning representation.Weshall therefore direct an election.We will not include either groupof the U. A. W. since neither has requested to be on the ballot.of seniority in laying off men.We will nevertheless permit all em-'Cf.Matter of Bendix Products CorporationandInternational Union, United Automo-bileWorkers of America,Bendier Local No.9,3 N. L.R. B. 682. HYATT BEARINGS DIVISION,GENERAL MOTORS CORPORATION 445ployees who have been temporarily laid off to participate in the elec-tion.We shall direct that the employees of the Company within theappropriate unit who were on the Company's pay roll immediatelypreceding the date of our Direction of Election herein, excludingthose who have since quit or been discharged for cause,but includingthose who are sick, on vacation,.or temporarily laid off, shall beeligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLusIONs OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of the Hyatt Bearings Division, GeneralMotors Corporation, Harrison, New Jersey, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.2.The hourly paid employees of the Company, including appren-tices, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the NationalLabor. Relations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, of Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2, itis herebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purpose of collective bargain-ing with Hyatt Bearings Division, General Motors Corporation,Harrison, New Jersey, an election by secret ballot shall be con--ducted within fifteen (15) days from the date of this Direction, under-the direction and supervision of the Regional Director for the SecondRegion, acting in this matter as the agent for the National' Labor.Relations Board and subject to Article III, Section 9, of said Rulesand Regulations, among the hourly paid employees of the Company,including apprentices, whose names appear on the Company's payroll immediately preceding this Direction of Election, excluding those.who have since quit or been discharged for cause,but including thosewho are sick, on vacation, or temporarily laid off, to determinewhether they desire to be represented by Hyatt Employees Associa-tion,Inc., or by International Association of Machinists,Lodge 340,affiliated with the American Federation of Labor, for the purposes ofcollective bargaining,or by neither.